Citation Nr: 1218930	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-15 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960 and from February 1962 to October 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


FINDINGS OF FACT

1.  The Veteran's active duty service did not include visitation or duty on the ground in the Republic of Vietnam.

2.  Diabetes mellitus was not present in service or until years thereafter, and is not etiologically related to any incident of service including exposure to herbicides.  

3.  Hypertension was not present in service or until years thereafter, is not etiologically related to any incident of service, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service or exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Hypertension was not incurred in or aggravated by active service and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as diabetes mellitus and hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Service Connection Diabetes Mellitus

The Veteran contends that service connection is warranted for diabetes mellitus as it was incurred due to herbicide exposure during active service with the Air Force.  In June 2005 and June 2007 statements, he reported that he flew missions over the Republic of Vietnam as part of the College Eye Task Force in 1970 and made stops to recover and refuel in Tan Son Nhut Air Force Base (AFB) and DaNang.  
The Board turns first to the Veteran's contention that service connection for diabetes mellitus is warranted on a presumptive basis as a disease associated with herbicide exposure.  A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that the veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, Type 2 diabetes shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

The Veteran's personnel records establish that he was ordered to participate in the College Eye Task Force in June 1970.  The Veteran has reported that he was based in Korat AFB in Thailand and flew combat missions over Laos and Vietnam in EC-121 aircraft.  The Veteran's flight logs confirm that he flew as a crewmember in EC-121s and served during active duty as an airborne early warning radar technician.  However, the flight logs do not document any stops in Vietnam during the Veteran's flight missions.  An April 2005 response from the National Personnel Records Center (NPRC) also states that it was unable to determine whether the Veteran had any in-country service in Vietnam.  The Veteran has not received any medals or decorations that are indicative of service within Vietnam; in January 1999 his DD-214 was amended to show receipt of the Vietnam Service Medal with one bronze service star and the Republic of Vietnam Gallantry Cross with palm device, but these decorations only establish that the Veteran directly supported ground operations in Southeast Asia during the Vietnam conflict and participated in combat with the enemy.  Thus, there is no official record that the Veteran stepped foot on land in Vietnam.  

Information from the internet submitted by the Veteran pertaining to College Eye indicates that the program utilized EC-121s and was created to extend early warning radar coverage in parts of Southeast Asia, including Vietnam.  A first person account from a task force participant states that in 1965 the primary base of operations for Project Big Eye (the precursor to College Eye) was located in Thailand, but crews would often stop at the forward operating bases of Tan Son Nhut and DaNang for refueling.  While this account at first appears to verify the Veteran's reports of stopping in Vietnam, the Board notes that the internet information provided by the Veteran establishes that in October 1967 the College Eye forward operating base was relocated to Korat AFB in Thailand and there is no record of College Eye aircraft refueling in Vietnam in 1970.  In addition, internet information specifically pertaining to EC-121s submitted by the Veteran shows that the aircraft were completely withdrawn from Southeast Asia in June 1970, the same month the Veteran was transferred to the College Eye.  Thus, the evidence of record establishes that the Veteran was part of College Eye and flew in EC-121s out of Thailand, but it does not show that he ever visited or stopped in Vietnam.  

The Veteran is competent to report where he served in the course of his military service, but the Board must also assess his credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   The Board notes that the Veteran is attempting to reconstruct dates and events that occurred over 40 years ago.  His reports of refueling in Tan Son Nhut and DaNang are very similar to the statements made in the internet article that occurred prior to the Veteran's participation in College Eye, and are rebutted by the same articles which indicate the relocation of the Vietnam forward operating bases to Thailand in 1967 and the withdrawal of EC-121 aircraft from College Eye in June 1970.  The credibility of the Veteran's statements is lessened in light of this evidence, and the Board finds that the official service records and objective evidence pertaining to College Eye outweigh his reported history.  The weight of the evidence therefore establishes that Veteran did not serve in any capacity in Vietnam, and service connection on the basis of presumptions afforded herbicide exposed veterans is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Diabetes is also subject to presumptive service connection as a chronic disease.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  The record is clear, however, that the Veteran's diabetes was initially identified many years after service.  The service treatment records are negative for evidence of diabetes and laboratory testing dated throughout the Veteran's periods of active duty service are negative for abnormal sugar levels.  The Veteran first manifested elevated blood sugar levels in November 2003, more than 30 years after service, while undergoing treatment by a private physician.  Diabetes mellitus was also not diagnosed until October 2004.  As there is no showing of diabetes in service or to a compensable degree in the year after service, presumptive service connection for diabetes mellitus as a chronic disease is not warranted.

The Board must now determine whether the Veteran's diabetes is directly due to active duty service.  As noted above, the record does not establish that the Veteran set foot in Vietnam and the presumption pertaining to herbicide exposure is therefore inapplicable.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran has reported that the air on his aircraft was pressured and recycled and could have served as a source of herbicide exposure, but the record does not document any such exposure.  Furthermore, there is no competent evidence in favor of the claim.  His physician has not noted a link between his diabetes and service, and the Veteran has not provided any medical evidence in support of the claim.  The Board has considered the statements of the Veteran connecting his diabetes to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but notes that he has not reported a continuity of symptoms since service.  Thus, his opinion as to the cause of his diabetes simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the evidence is against a link between the Veteran's diabetes and a disease or injury in service, including exposure to dioxins and Agent Orange.  Reasonable doubt does not arise and the claim must be denied.





Service Connection Hypertension

The Veteran contends that service connection is warranted for hypertension as it was incurred secondary to diabetes mellitus.  However, as the Board has determined that service connection is not warranted for diabetes, service connection is not possible for hypertension on a secondary basis.  38 C.F.R. § 3.310 (2011) (Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury).

The Board will now determine whether entitlement to service connection for hypertension is warranted on a direct basis.  The Veteran was diagnosed with hypertension by a private physician in September 2001.  Although the record does not show ongoing treatment for this disability since the Veteran's claim for compensation was received in March 2005, based on the diagnosis of the chronic condition in 2001, the Board will resolve doubt in the Veteran's favor and find that the first element of service connection-a current disability-is demonstrated.  

With respect to whether the record documents an in-service injury, the Veteran's service records are entirely negative for evidence of hypertension.  Examinations conducted throughout the Veteran's active duty service show normal blood pressure levels and the Veteran has not made any specific argument with respect to the incurrence of hypertension during service.  

Similarly, there is no competent evidence of a link between the Veteran's hypertension and any incident of active duty service.  Service connection for hypertension on a presumptive basis as a chronic disease is possible under 38 C.F.R. §§ 3.307 and 3.309, but the record is devoid of any evidence of hypertension until September 2001, more than 30 years after the Veteran's separation from active duty service.  His physician has not provided a medical opinion in support of his claim, and there is simply no competent evidence of a nexus between service and the Veteran's hypertension.  The Veteran has not contended that service connection is warranted for hypertension on a direct basis, and the Board must conclude that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002).
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an April 2005 letter, to include notice pertaining to service connection on a secondary basis.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a May 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements, was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the January 2012 SSOC. Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  The Veteran has not reported undergoing any treatment at VA facilities.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded VA examinations or medical opinions in response to his claims but has determined that no such examinations or opinions are required.  As discussed above, the record does not contain any competent evidence of an association between the Veteran's diabetes and hypertension and active service, to include competent lay statements.  See Barr, supra.  Thus, VA examinations and medical opinions are not required by the duty to assist. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


